Citation Nr: 1533604	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  08-32 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, claimed as residuals of a spinal cord injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to August 1981.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In December 2011, the Board reopened the previously denied claim for service connection for residuals of a spinal cord injury and remanded it for additional development to include a VA examination.  The VA examination was conducted in April 2012.  In December 2012, the Veteran testified at a videoconference hearing before the undersigned acting Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  In May 2013, the Board remanded the claim noting that the April 2012 examination was incomplete.  Additional VA examination was requested and additional VA examination was conducted in June 2013.  

In December 2014, the Board denied the Veteran's claim of entitlement to service connection for a lumbar spine disorder, claimed as residuals of a spinal cord injury.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), and pursuant to a June 2015 Order, the Court granted the VA General Counsel's and Appellant's Joint Motion For Remand.  The Board's decision was vacated and the Veteran's claim was remanded to the Board.  The Order called for the claim to be remanded in that the June 2013 VA examination that provided an opinion as to the etiology of the back disorder was inadequate in that the examiner's opinion was not based on a factual account of the Veteran's medical history.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise lacks probative value).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay that invariably will result from remanding, rather than immediately deciding the claim that is at issue in this appeal, this additional development is necessary to ensure there is a complete record concerning these claims so the Veteran is afforded every possible consideration.  

It is the Veteran's contention that he has a lumbar spine disorder that is related to an inservice back injury which occurred in 1981.  Specifically, he said in statements of record, to include his testimony at a video conference hearing in 2012 that he fell down a stairway of about 10 stairs, landing on his back side. He asserts that his STRs show he was treated during service for low back complaints, and he states that he has had continuous problems with his back since that injury.  The Veteran denies that any lumbar spine disorder preexisted his inservice injury in 1981.  However, as reported below, he has also reported that he had a preservice back injury.  Thus, he apparently is seeking service connection for his claimed residuals of a spinal cord injury based on causation, and on the alternate basis of aggravation, in service.  

The Veteran's April 1981 enlistment examination shows no defects pertaining to the spine or musculoskeletal system.  However, during service in May 1981, the Veteran reported to sick call after slipping on some steps causing low back pain.  He was then seen for his back complaints on several occasions in May and June 1981.  A stress fracture to the lower back was noted in June 1981.  In August 1981, he reported for physical therapy for his complaints.  

Post-service records dated from 1997 reflect ongoing low back problems (e.g., DJD) for which he has undergone multiple surgeries, to include 2000 laminectomy/discectomy with fusion at L4 to S1 in 2000.  It is noted that in 2000, the Veteran reported back problems since being thrown from an automobile in a motor vehicle accident approximately 20 years earlier.  

The Veteran claimed on his VA Form 9 that his low back disorder resulted from the May 1981 injury that occurred during service.  However, as indicated above, he has also stated at various times during the course of this claim/appeal that he had a low back injury prior to service.  For example, in addition to the 2000 reports above, on the August 2006 VA Form 21-4142, the Veteran identified a physician who had treated him for compression fractures of the T11 and T12 vertebrae resulting from a car wreck from December 1979 to late 1980.  He specifically stated that the physician treated him from the night of the car wreck until he entered the military.  He similarly wrote that he had compression fractures on the superior surfaces of the T11-T12 vertebrae of his spinal column after being ejected from a car in December 1979.  He stated that he later entered active duty in May 1981 and it was exacerbated by the rigors of physical training, the use of crutches related to an ankle injury, and the slip and fall incident that occurred in May 1981.  It is also notable that the Veteran has frequently and repeatedly told treating medical providers that his low back pain originated with a past motor vehicular accident.  For example, the Veteran told his private treating orthopedic surgeon in November 1997 that he had a long history of back pain starting approximately 18 years before when he was thrown from an automobile in an accident and suffered T11 and T12 compression fractures.  [However, because the physician who treated the Veteran prior to service for his back indicated that he had no records for the Veteran and that the hospital where he treated the Veteran had closed, there are no treatment records pertaining to the Veteran's reported back injury prior to service available for review.]  

During the pendency of this appeal, the Veteran was examined numerous times, to include by VA in April 2012 and June 2013.  However, as already noted those examination reports have been determined to be inadequate to address the medical questions at hand.  

Therefore, on remand the RO shall schedule the Veteran for an additional orthopedic examination of his low back by a new examiner to determine if any current low back disorder is related to his period of active service, or, if a back disorder preexisted service, whether it was aggravated therein.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing Board's duty to return inadequate examination report); Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (remanding when VA examination was inadequate for evaluation purposes); Hicks v. Brown, 8 Vet. App. 417, 421 (1995) (concluding that inadequate medical evaluation frustrates judicial review).  

Absent an adequate medical opinion on which to decide the claim, a remand is required to provide the Veteran with a new VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of his failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2014).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his low back disorder, on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AMC should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  If pertinent records are received, the AMC should ensure that VCAA examination and medical opinion requirements under 38 C.F.R. § 3.159(c)(4) (2014) are met as to this issue.  

2.  Obtain a new VA orthopedic evaluation to be conducted by a doctor who has not previously examined the Veteran.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner/reviewer in conjunction with the examination.  All indicated studies, and tests deemed necessary by the examiner/reviewer should be accomplished and all findings reported in detail.  The examiner/reviewer must confirm that the claims folder was reviewed in the examination report.  In addressing the questions below, the examiner/reviewer's opinion should be assisted by an examination and interview of the Veteran, a review of the Veteran's medical history, and findings as documented upon any prior examination or treatment.  To the extent feasible, other evidence, to include lay statements, may be used to support a diagnosis or an assessment of etiology as related to service.  

a.  Based on a review of the claims folder and interview and evaluation of the Veteran, the examiner/reviewer must identify any and all back disorder(s) present.  

b.  Based on a review of the claims folder and interview and examination of the Veteran, the examiner/reviewer should state, for each diagnosis of a back disorder, whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any identified current back disorder is directly related to the Veteran's military service, to include consideration as to whether it initially manifested or had its onset in service or otherwise whether the symptomatology shown in service is causally or etiologically related to a current back disorder; or whether such causal or etiological relationship or initial onset is unlikely (i.e., a probability of less than 50 percent.)  The examiner/reviewer must provide a supporting rationale for the opinion expressed.  

c.  If the examiner/reviewer believes that the Veteran has a back disorder which was present prior to service, the examiner should thoroughly explain the basis of that belief and specifically opine as to whether there is clear and unmistakable evidence (i.e., obvious or manifest) that such disorder developed prior to service, and, if it did, whether there is also clear and unmistakable evidence (i.e., obvious or manifest) that any increase in severity of symptoms during service represented mere natural progression of the pre-existing disorder, as opposed to an aggravation of the disorder.  The examiner must specify the evidence and medical principles considered in arriving at the conclusion. 

d.  The most recent VA examination in 2013 was found to be inadequate in that the examiner/reviewer failed to discuss lay and medical evidence contained in the claims file, to include the Veteran's STRs from May 1981 to August 1981 documenting the Veteran's complaints of and treatment for back pain, and post-service lay and medical evidence in support of his or her conclusions.  

It is imperative that the examiner discuss the STR entries, to include those discussed above, in providing a rationale for his or her conclusion.  The credibility of the lay evidence as it relates to the history of back problems must be addressed, in light of the medical history and other relevant evidence included in the claims folder.  The examiner/reviewer must further confirm that the claims folder has been reviewed.  

e. Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

f.  Note: The term "aggravated" in the above context refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the baseline level of disability, and does not include an increase in the disorder which is due to the natural progress of the condition.  

g.  Note: A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner should so state, and explain why that is so.  Because the Board is under judicial directive generally not to accept inconclusive opinions, a clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  After any additional notification and/or development deemed necessary is undertaken, the claim should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC), provided an appropriate period for response, and the case should thereafter be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

